291 So. 2d 603 (1974)
HERLONG AVIATION, INC., Petitioner,
v.
Ray W. JOHNSON and Rita L. Johnson, His Wife, Respondents.
No. 43431.
Supreme Court of Florida.
January 10, 1974.
Rehearing Denied March 15, 1974.
*604 Robert E. Banker and Edward M. Waller, Jr., of Fowler, White, Gillen, Humkey, Kinney & Boggs, Tampa, and Smith, Hulsey, Schwalbe, Spraker & Nichols, Jacksonville, for petitioner.
Ronald H. Schnell of Carr & Schnell, St. Petersburg, for respondents.
PER CURIAM.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, Second District, reported at 271 So. 2d 226. The District Court has certified its decision as one passing on a question of great public interest, to-wit:
"Can a plaintiff recover for mental pain and anguish in the absence of impact?"
The District Court, in reversing summary judgment for defendants and reinstating plaintiff's complaint, answered the certified question in the affirmative, but recognized that such result was at variance with the controlling precedent in Florida.
The issue presented on certification has been fully considered by this Court and answered in the negative in Gilliam v. Stewart, 291 So. 2d 593. We are therefore compelled to quash the decision of the District Court insofar as it permits a plaintiff to recover for mental pain and anguish in the absence of impact. Specifically, the reinstatement by the District Court of Count III of the plaintiff's complaint was error.
In all other respects, the decision below is approved, and the cause is remanded to the District Court for further proceedings not inconsistent with this opinion.
It is so ordered.
CARLTON, C.J., and ROBERTS, BOYD and DEKLE, JJ., concur.
ERVIN, ADKINS and McCAIN, JJ., dissent.